MARTIN, Chief Justice.
The appellants, Eagles, Moreno, and Procter, together with one John Palls McCabe, were indicted and tried upon a charge of murder in the first degree for the death of Police Officer Leo W. K. Busch. McCabe was acquitted by the verdict of the jury. The three appellants were convicted, and the death sentence was imposed upon them. They have brought this appeal.
The testimony discloses that on the night of September 25, 1926, McCabe came into Washington driving a Chevrolet ear, and by chance fell into the company of Procter. Both did some drinking, and McCabe became quite drunk. They finally stopped the car in front of Eagles’ residence, and Procter went in, leaving McCabe lying in the ear. Eagles, Procter, and Moreno afterwards came out, and Procter drove the car, with McCabe still in it, first into Yirginia with the intention of “hi-jacking,” but, failing to meet with any liquor car, they next returned and drove out upon the Baltimore pike for purposes of robbery. Each of the appellants was armed with a pistol. They first held up a Buick car on the pike, and robbed its sole occupant, one Solari, taking various articles from his person. They then abandoned the Chevrolet car and drove off in Solari’s Buick. They next held up another automobile, occupied by four persons, whom they robbed, and then returned toward Washington. On the way back they abandoned the Buick car, and stole an automobile from a neighborhood garage, and drove it into the city. After reaching the city, one of the tires went flat, and they decided to go to a taxi phone station and order a taxicab to come for them. It was then almost 4 o’clock in the morning.
As the appellants and McCabe were standing near the phone station, two police officers, namely, Busch and Aeh, approached and asked what they were doing there at that time in the morning. The men replied that they were returning from Baltimore and that their car had broken down near by. The police officers had been informed by headquarters of the robberies committed on the Baltimore pike, together with a description of the perpetrators, and were under instructions to look out for them. The officers proposed to go with the men to see their car, and on the way they became convinced tha/ these were the criminals, and undertook to *548place 'them under arrest. Thereupon at a concerted signal the appellants fired upon the officers, and shot both of them down before they could draw their weapons. The officers then succeeded in returning the fire of appellants, who scattered and made their escape. Busch died of his wounds two days later, and Aeh, though seriously wounded, recovered. The four men were afterwards captured, and all but McCabe were convicted.
We have examined'the record with the care which the character of the case demands, and we fail to find any substantial error in it to the prejudice of any of the appellants.
Error is assigned as to the manner of impaneling the jury at the trial. It is provided by section 1033, U. S. Rev. St. (18 USCA § 562), that when any person is indicted of a capital offense a copy of the list of the jurors shall be delivered to him at least two entire days before the trial. It appears that the “list of the jurors” which was delivered to the accused in this ease contained the names of all jurors assigned to serve in the criminal division of the lower court, but not of those assigned to serve in the civil division of the court. It appears that two members of the criminal panel were excused by the court, and the panel was exhausted before a jury was selected. Jurors were then called from the civil court, and the jury was completed. We think that the statutory requirement for service of a copy of the jurors upon the accused at least two days before the trial was satisfied by serving the list of jurors assigned for the trial of criminal cases. It is not charged that any .member of the selected jury was disqualified, or was individually objected to, nor that any one of the appellants exhausted his- peremptory challenges in the selection of the jury. See Horton v. U. S., 15 App. D. C. 310, 319; Milano v. U. S., 40 App. D. C. 379; Stewart v. U. S. (C. C. A.) 211 F. 41; D. C. Code, §§ 204, 209; law rule 50, Rules Supreme Court D. C. (1926).
Testimony was admitted at the,trial to prove that certain of the pistols found near to the place where the shooting occurred had been obtained by the accused in two separate robberies perpetrated by them in Virginia several weeks before the homicide. This is assigned as error. We think, however, that the testimony was competent to identify the accused as the owners of the pistols at the time of the homicide. The court carefully instructed the jury that the testimony was admitted for that purpose only, and that the fact, if such appeared, that a separate prior crime was involved in the procurement of the pistols by the accused “has got absolutely nothing whatever to do with the question of whether they are guilty of this crime that is charged against them here.” The court added that, “if their transaction had consisted of buying a gun from a gunsmith in Alexandria, it would have been permitted just exactly the same; you are concerned with the possession of the weapons, and not the title by which they were acquired.”
 Testimony was admitted at the trial to prove that the accused at the time of the homicide were in possession of the articles taken from the persons who were robbed upon the Baltimore pike. This also is assigned as error. We think the testimony was ’Competent to prove motive on the part of the accused to forcibly resist arrest, McHenry v. United States, 276 F. 761, 51 App. D. C. 119, 34 A. L. R. 1109; also to prove concert of action on their part in offering such resistance; moreover, it tended to prove the basis of probable cause for the arrest of the appellants by the police officers without a warrant.
Appellants charge that the testimony relating to the prior crimes went into unnecessary details, and thereby tended to inflame the prejudice of the jury against them. We think the record does not sustain this charge. Moreover, “where the question relates to the tendency of certain testimony to throw light ■upon a particular fact, or to explain the conduct of a particular person, there is a certain discretion on the part of the trial judge, which a court of errors will not interfere with, unless it manifestly appear that the testimony has no legitimate bearing upon the question at issue, and is calculated to prejudice the accused in the minds of the jurors.” Moore v. United States, 150 U. S. 57, 60, 14 S. Ct. 26, 37 L. Ed. 996.
The court instructed the jury in part as follows, to wit:
“The jury was instructed that, if the jury find, beyond a reasonable doubt, that any of the defendants, purposely and of deliberate and premeditated malice, shot at either Officer Busch or Officer Aeh, with the intention of killing either Office Busch or Officer Aeh, and then and thereby inflicted upon Officer Busch a wound of which Officer Busch died, your verdict should be that such defendant is guilty of murder in the first degree. And if the jury further find that any other or others of the defendants was (or were) present at such shooting, and then and there purposely and of deliberate and premeditated malice intentionally aided and *549abetted or incited or connived at such shooting-, such other defendant or defendants, so aiding, abetting, inciting, or conniving, is (or are) also guilty of murder in the first degree.”
At another point in the charge the court said:
“Of course, the act must be purposely done, which is willfully done. Not in the sense that these men must have intended necessarily to kill Busch, not that they intended to kill Busch, but the natural, probable consequence of what they did and the way they did it was to kill Busch. And murder must always be done with malice, any kind of murder; murder in the first degree with malice deliberate and premeditated.”
Appellants contend that the latter instruction is erroneous, and in effect charges that the accused might be found guilty of murder in the first degree if they killed Busch without deliberate and premeditated malice. We think, however, that this is an incorrect interpretation of the instruction, and that, when it is taken in connection with its context, the instruction plainly signifies that the jury should not convict any of the accused of murder in the first degree, in the absence of proof of deliberate and premeditated malice, and the jury could not have failed so to understand it. We find the instructions given by the court to the jury to be full and correct in every particular, and that no error intervened in the court’s rejection of instructions requested by the defendants.
There are many assignments of error presented by appellants, which seem to require no separate comment, and upon the entire record we hold that the judgment of the lower court should be and it is affirmed.